Title: To Benjamin Franklin from Joseph Caillot, 26 September 1780
From: Caillot, Joseph
To: Franklin, Benjamin


ce 26 7bre 80
Le Pere Caillot assure Monsieur franklin de Son Respect et de sa Reconnoissance; il ne peut pas Lui promettre D’aller le voir diner vendredy prochain a cause de versailles, Si caillot est libre il aura le plaisir de jouir du bon appeti de monsieur franklin. La petite Mere et son Enfant lui disent mille choses; toutes deux se portent a merveille.
 
Addressed: A Monsieur / Monsieur franklin / Pere / A Passy
